 



Exhibit 10.3

PURCHASER REPLACEMENT AND RELEASE AGREEMENT

          This PURCHASER REPLACEMENT AND RELEASE AGREEMENT (“Agreement”) is
executed and delivered by the undersigned as of this 18th day of February, 2005.

PREAMBLE

          WHEREAS, each of the undersigned (other than the Replacement
Purchaser, as defined below) is a party to that certain Facilities Purchase and
Sale Agreement dated as of January 19, 2005 (the “Facilities Purchase and Sale
Agreement”), which, among other things, provides that each of the parties to the
Facilities Purchase and Sale Agreement will execute and deliver this Agreement
in the event a “Qualified Investor” executes and delivers this Agreement at or
prior to 11:59 P.M. (McLean, Virginia time) on the Investor Commitment
Termination Date (or the Extended Investor Commitment Termination Date, as
applicable) in accordance with Section 12.3 of the Facilities Purchase and Sale
Agreement (capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Facilities Purchase and Sale Agreement);
and

          WHEREAS, the undersigned desire to execute and deliver this Agreement
in accordance with Section 12.3 of the Facilities Purchase and Sale Agreement
to, among other things, substitute Sunrise IV Senior Living Holdings, LLC (the
“Replacement Purchaser”) as the “Purchaser” under the Facilities Purchase and
Sale Agreement (except in certain specified instances) and, except to the extent
expressly contemplated in this Agreement, remove Sunrise Senior Living
Investments, Inc. (“SSLII”) as a party to the Facilities Purchase and Sale
Agreement and release SSLII and Sunrise Senior Living, Inc. (“Sunrise”) from all
obligations and Liability under the Facilities Purchase and Sale Agreement, all
in accordance with the terms set forth in this Agreement.

          NOW, THEREFORE, in consideration of the premises and the covenants and
agreements hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows.

Article I
Replacement Purchaser

          1.1 References to “Purchaser.” Effective as of the date hereof, the
Facilities Purchase and Sale Agreement is hereby amended so that, except with
respect to Article VIII (employee matters) of the Facilities Purchase and Sale
Agreement (as more fully described in Section 1.3(c) below), all references to
“Purchaser” in the Facilities Purchase and Sale Agreement shall mean the
Replacement Purchaser instead of Sunrise Senior Living Investments, Inc. For the
sake of clarity, (i) nothing in this Agreement is intended to affect the rights
and obligations of the parties to the Facilities Purchase and Sale Agreement,
including SSLII, under Section 12.3 of the Facilities Purchase and Sale
Agreement and (ii) it is acknowledged that (as





--------------------------------------------------------------------------------



 



more fully described in Section 1.3 below) SSLII will continue to remain a party
to the Facilities Purchase and Sale Agreement with respect to certain provisions
to which Replacement Purchaser as the “Purchaser” is also a party.

          1.2 Replacement Purchaser Representations and Warranties. The
Replacement Purchaser is hereby deemed to have made for and on behalf of itself
all of the representations and warranties of “Purchaser” set forth in Article VI
as of the date hereof; it being understood that, for purposes of this Agreement
and the Facilities Purchase and Sale Agreement (including Section 10.4(a)(i)
thereof), in lieu of making the representation and warranty in Section 6.1(a) of
the Facilities Purchase and Sale Agreement, the Replacement Purchaser shall be
deemed to have made the following representation and warranty as of the date
hereof:

          “(a) Purchaser is a limited liability company duly formed, validly
existing and in good standing under the Laws of the State of Delaware. Purchaser
has the necessary limited liability company power and authority to execute,
deliver and perform its obligations under this Agreement and each of the other
Related Documents to which it is or will be a party and to consummate the
transactions contemplated hereby and thereby.”

Consistent with the foregoing, the reference to “as of the date hereof” in
Section 10.4(a)(i) of the Facilities Purchase and Sale Agreement shall mean (for
purposes of determining whether such condition has been satisfied) the date of
this Agreement.

          1.3 SSLII Continuing Obligations Under Facilities Purchase and Sale
Agreement. Notwithstanding anything to the contrary herein, effective as of the
date hereof, SSLII shall be deemed to continue to remain a party to the
Facilities Purchase and Sale Agreement for purposes of only Article VI,
Sections 7.3, 7.5, 7.6 and 7.7, Article VIII, Sections 10.1 and 10.4(d), Article
XI, Article XII and Article XIII as and to the extent described below:

               (a) Representations and Warranties: SSLII shall remain
responsible under the Facilities Purchase and Sale Agreement for the
representations and warranties made by SSLII in Article VI of the Facilities
Purchase and Sale Agreement on the date thereof;

               (b) Covenants: SSLII shall remain responsible under Sections 7.3,
7.5, 7.6 and 7.7;

               (c) Employment Matters: Article VIII of the Facilities Purchase
and Sale Agreement is hereby amended, effective as of the date hereof,
(i) subject to subsection (iii) below, to replace all references to “Purchaser”
in Article VIII with references to SSLII; (ii) to add the Replacement Purchaser
(and its Affiliates, and each of their permitted successors and assigns, and the
respective officers, directors, employees, members, stockholders, partners and
agents of each of the foregoing) as an indemnified person for purposes of the
Seller indemnification obligations in Sections 8.1(c) and (d); and (iii) to
replace all references to “Purchaser” in Sections 8.1(f) and (g) with references
to both SSLII and the Replacement Purchaser;

2



--------------------------------------------------------------------------------



 



               (d) Closing Conditions:

                    (i) Section 10.1 of the Facilities Purchase and Sale
Agreement is hereby amended such that the waiver of any of the conditions set
forth in Section 10.1 shall require the prior written consent of SSLII and the
Replacement Purchaser; and

                    (ii) Sections 10.4(d) of the Facilities Purchase and Sale
Agreement is hereby amended, effective as of the date hereof, to require SSLII
and the Replacement Purchaser to deliver on behalf of each of them,
respectively, the certificate contemplated in Section 10.4(d) as a condition to
the obligations of Sellers and the Trust to consummate the transactions
contemplated by the Facilities Purchase and Sale Agreement;

                    (e) Indemnification: SSLII shall remain obligated under
Sections 11.2(b)(i) (as to only the representations and warranties of SSLII in
Article VI thereof) and Section 11.2(b)(ii) (as to only the covenants to which
SSLII remains obligated as expressly contemplated herein), subject to the terms,
conditions and other provisions of Article XI (including the limitations on
indemnification set forth in Section 11.8(b)). For the sake of clarity, (i) the
definition of “Purchaser Included Claim” in Section 11.8(b) shall include any
Claims against the Replacement Purchaser or SSLII that exceed $25,000, and
(ii) notwithstanding anything to the contrary in this Agreement or the
Facilities Purchase and Sale Agreement, neither SSLII nor Sunrise shall be
liable for any obligations of the Replacement Purchaser under this Agreement or
the Facilities Purchase and Sale Agreement and the Replacement Purchaser shall
not be liable for any obligations of SSLII or Sunrise under this Agreement or
the Facilities Purchase and Sale Agreement. SSLII and Sunrise shall each remain
a “Purchaser Indemnified Person” for purposes of Article XI;

                    (f) Termination: Sections 12.1(b), (c), (d), (e) and (g),
the proviso following Section 12.1(g) and Sections 12.2(a) and (b) are hereby
amended, effective as of the date hereof, by inserting the phrase “or Sunrise
Senior Living Investments, Inc.” immediately after the term “Purchaser” in each
place the term “Purchaser” appears in such Sections; and

                    (g) Miscellaneous Provisions:

                         (i) Section 13.1 is hereby amended, effective as of the
date hereof, to add the following new sentence at the end of Section 13.1: “For
the sake of clarity, Sunrise Senior Living Investments, Inc. is a party to this
Agreement for purposes of this Section 13.1.”;

                         (ii) Section 13.4 is hereby deleted in its entirety,
effective as of the date hereof, and replaced with the following new
Section 13.4:

     “13.4 No Assignment; Parties in Interest. Neither this Agreement nor any
rights and obligations hereunder shall be assigned by any party hereto without
the prior written consent of the other parties hereto, except that Purchaser
may, without the consent of the other parties hereto, assign any or all of its
rights and interests hereunder, including any

3



--------------------------------------------------------------------------------



 



rights to purchase one or more of the Facilities and the other Purchased Assets
associated with such Facilities, to any Affiliate of Purchaser and/or to Sunrise
Senior Living Investments, Inc. or any of its Affiliates (which assignment shall
not relieve Purchaser of its obligations hereunder and provided all such
assignees shall assume all obligations of Purchaser with respect to such
Facilities). Sunrise Senior Living Investments, Inc., to the extent that it
continues to remain a party to this Agreement with respect to certain provisions
may, without the consent of the other parties hereto, assign any or all of its
rights and interests hereunder to any Affiliate of Sunrise Senior Living
Investments, Inc. (which assignment shall not relieve Sunrise Senior Living
Investments, Inc. of its obligations hereunder under such provisions). For
internal structuring reasons, US Senior Living Funding, Inc. may transfer and
assign its membership interest in the Replacement Purchaser to an entity that is
funded by, and the decisions of which are contractually controlled by, US Senior
Living Funding, Inc., subject to the consent of SSLII but without the consent of
any other party hereto, for Shariah compliance purposes that does not affect the
Sellers. Any attempted assignment in violation of this Section 13.4 shall be
null and void and of no force and effect. Subject to the foregoing, all of the
terms and provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns and (except for the rights expressly created in favor of the Seller
Indemnified Persons and Purchaser Indemnified Persons pursuant to Article XI)
nothing in this Agreement, express or implied, is intended to confer upon or
give any other Person any rights or remedies of any nature whatsoever under or
by reason of this Agreement. Nothing in this Agreement is intended to relieve or
discharge the obligation of any third Person to any party to this Agreement.”

                         (iii) Section 13.6(b) is hereby amended, effective as
of the date hereof, to delete the phrase “if to Purchaser, to:” and replace it
with the phrase “if to Sunrise Senior Living Investments, Inc., to:”

                         (iv) Effective as of the date hereof, the following is
added as a new Section 13.6(c):



      “if to Purchaser, to:         Sunrise IV Senior Living Holdings, LLC
7902 Westpark Drive
McLean, VA 22102
Attention: Bradley B. Rush
Telephone No.: (703) 744-1890       Facsimile No.: (703) 744-1628

4



--------------------------------------------------------------------------------



 



      with a copy (which shall not constitute notice) to:         Sunrise Senior
Living, Inc.
7902 Westpark Drive
McLean, VA 22102
Attention: John F. Gaul, Esq.
Telephone No.: (703) 744-1710
Facsimile No.: (703) 744-1990         and         King & Spalding LLP
1185 Avenue of the Americas
New York, NY 10036
Attention: Isam Salah
Telephone No.: (212) 556-2140
Facsimile No.: (212) 556-2222”

                         (v) Section 13.16 is hereby deleted in its entirety,
effective as of the date hereof.

          1.4 Purchaser Representative. The parties hereby agree that Bradley B.
Rush is appointed as the representative of the Replacement Purchaser and SSLII
for purposes of the direct claim resolution process contemplated in
Section 11.4(b) (direct indemnification claims) and to serve as the primary
contact person for purposes of addressing any matters that arise under the
Facilities Purchase and Sale Agreement prior to the Closing. In the event
Mr. Rush is unable or unwilling to serve in such capacity, or the Replacement
Purchaser and SSLII desire to appoint another person to serve in such capacity,
then the Replacement Purchaser and SSLII shall designate an alternate person
reasonably acceptable to the Seller Representative to serve in such capacity.

Section II
Other Modifications and Amendments

          2.1 Purchaser Knowledge. All knowledge of SSLII within the meaning of
Section 11.5 and other applicable provisions of the Facilities Purchase and Sale
Agreement shall be attributable to the Replacement Purchaser for purposes of the
Facilities Purchase and Sale Agreement.

Section III
Release of SSLII and Sunrise

          3.1 Each Seller and the Trust, on behalf of itself and its successors
and assigns, hereby irrevocably and unconditionally releases and discharges
SSLII and Sunrise and

5



--------------------------------------------------------------------------------



 



their respective Subsidiaries and Affiliates, and each of their respective
agents, officers, employees, directors, and representatives from and against any
and all obligations and Liability under the Facilities Purchase and Sale
Agreement except with respect to Section 12.3 and except to the extent of the
particular provisions to which SSLII expressly agrees to continue to remain a
party thereto as set forth in Section 1.3 hereof. For the sake of clarity, this
release shall constitute a release of SSLII and Sunrise of any obligation to
purchase the Purchase Assets, assume the Assumed Liabilities and pay the
Purchase Price as contemplated in the Facilities Purchase and Sale Agreement.
Each Seller and the Trust agrees not to file any claim, lawsuit or other
proceeding seeking monetary recovery or other relief and not to otherwise assert
any claims that are released in this Section 3.1. Each Seller and the Trust
acknowledges and agrees that SSLII and Sunrise and their respective Subsidiaries
and Affiliates and each of their respective agents, representatives, officers,
employees, directors, successors and assigns are entitled to rely on this
release.

Section IV
Miscellaneous

          4.1 Entire Agreement. This Agreement, together with the Facilities
Purchase and Sale Agreement, constitute the entire agreement among the parties
pertaining to the subject matter hereof and supersede all prior agreements and
understandings of the parties with respect to the subject matter hereof, written
or oral.

          4.2 Amendment. This Agreement may be modified or amended only by
agreement in writing of all of the parties hereto.

          4.3 Notices. All notices and other written communications shall be
provided in accordance with Section 13.6 of the Facilities Purchase and Sale
Agreement (as amended hereby).

          4.4 Interpretation. In accordance with Section 13.10 of the Facilities
Purchase and Sale Agreement, from and after the date of this Agreement, each
reference in the Facilities Purchase and Sale Agreement to “this Agreement”
shall mean the Facilities Purchase and Sale Agreement as amended, modified and
supplemented pursuant to this Agreement. If any provision of this Agreement is,
in the judgment of the trier of fact, ambiguous or unclear, that provision shall
be interpreted in a reasonable manner to effect the intent of the parties. In
the event of any inconsistencies between this Agreement and the Facilities
Purchase and Sale Agreement, the terms of this Agreement shall govern.

          4.5 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute one agreement.
This Agreement may be delivered by facsimile or electronic transmission.

          4.6 Governing Law. This Agreement will be governed by and construed in
accordance with the Laws of the State of Delaware, without giving effect to any
choice of law or conflicting provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the Laws of any jurisdiction other
than Delaware to be applied. In furtherance of

6



--------------------------------------------------------------------------------



 



the foregoing, the Law of Delaware will control the interpretation and
construction of this Agreement, even if under such jurisdiction’s choice of law
or conflict of law analysis, the substantive Law of some other jurisdiction
would ordinarily apply.

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the undersigned as of the date first set forth above.

                  SUNRISE IV SENIOR LIVING HOLDINGS, LLC
 
                     By:   Sunrise Senior Living Investments, Inc. (its Member)
 
           

      By:      /s/ Bradley B. Rush

           

      Name:      Bradley B. Rush

      Title:      Vice President
 
                     By:   US Senior Living Funding, Inc. (its Member)
 
           

      By:      /s/ Henry Thompson

           

      Name:      Henry Thompson

      Title:    
 
                SUNRISE SENIOR LIVING INVESTMENTS, INC.
 
           

      By:      /s/ Bradley B. Rush

           

      Name:      Bradley B. Rush

      Title:      Vice President
 
                SUNRISE SENIOR LIVING, INC.
 
           

      By:      /s/ Bradley B. Rush

           

      Name:      Bradley B. Rush

      Title:      Chief Investment Officer
 
                FOUNTAINS CANTERBURY LIMITED PARTNERSHIP
 
                     By:   Fountains C.I.T. Holdings, L.L.C., General Partner
 
                    By: Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President

8



--------------------------------------------------------------------------------



 



                  FOUNTAINS ALBEMARLE LIMITED PARTNERSHIP
 
                     By:   Fountains C.I.T. Holdings, L.L.C., General Partner
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                FOUNTAINS LA CHOLLA LIMITED PARTNERSHIP
 
                     By:   Fountains C.I.T. Holdings, L.L.C., General Partner
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                FOUNTAINS CRYSTAL LAKE LIMITED PARTNERSHIP
 
                     By:   Fountains C.I.T. Holdings, L.L.C., General Partner
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                FOUNTAINS CORBY LIMITED PARTNERSHIP
 
                     By: Fountains C.I.T. Holdings, L.L.C., General Partner
 
                     By: Fountains Retirement Communities, Inc. (its Manager)
 
                     By:      /s/ David Freshwater                    Name:  
   David Freshwater          Title:      President

9



--------------------------------------------------------------------------------



 



                  FOUNTAINS LA JOLLA LIMITED PARTNERSHIP
 
                     By:   Fountains C.I.T. Holdings, L.L.C., General Partner
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                FOUNTAINS SENIOR PROPERTIES OF KALAMAZOO, L.L.C.
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                THE FOUNTAINS AT LOGAN SQUARE, L.L.C.
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                THE FOUNTAINS AT RIVERVUE, L.L.C.
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                THE FOUNTAINS OF VIRGINIA, L.L.C.
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President

10



--------------------------------------------------------------------------------



 



                  THE FOUNTAINS SENIOR PROPERTIES OF CALIFORNIA, L.L.C.
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                THE FOUNTAINS SENIOR PROPERTIES OF FLORIDA, L.L.C.
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                THE FOUNTAINS SENIOR PROPERTIES OF MICHIGAN, L.L.C.
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                THE FOUNTAINS SENIOR PROPERTIES OF NEW YORK, L.L.C.
 
                     By:   Fountains Retirement Communities, Inc. (its Manager)
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                THE FOUNTAINS AT GREENBRIAR, INC.
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President

11



--------------------------------------------------------------------------------



 



                  THE FOUNTAINS SEA BLUFFS LEASING, L.L.C.
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                FOUNTAINS CHARITABLE INCOME TRUST
 
           

      By:      /s/ David Freshwater

           

      Name:      David Freshwater

      Title:      President
 
                          /s/ Mitchell Pozez           MITCHELL POZEZ
 
                          /s/ David Freshwater           DAVID FRESHWATER
 
                          /s/ George B. Kaiser           GEORGE B. KAISER

12